Citation Nr: 0730474	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-13 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 6, 1998 for 
service-connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 19768.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In June 2001, the RO granted service connection for post 
traumatic stress disorder (PTSD), and assigned a 100 percent 
evaluation, effective July 6, 1998.  The veteran did not 
appeal this decision.

2.  In May 2004, the veteran filed a claim for entitlement to 
an effective date prior to July 6, 1998 for service-connected 
PTSD.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to July 
6, 1998 for service-connected PTSD is dismissed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

In May 1989, the veteran filed a claim for entitlement to 
service connection for PTSD.  In August 1989, the RO denied 
the veteran's claim.  The veteran appealed but in October 
1990, the Board affirmed the denial of service connection.  
The veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims and the October 1990 
Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2006).  

On July 6, 1998, VA received the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD.  In 
February 1999, the RO reopened but denied the claim.  The 
veteran appealed and in a February 2001 Board decision, the 
claim was reopened and remanded.  In a June 2001 rating 
decision, the RO granted service connection for PTSD and 
assigned a 100 percent evaluation, effective July 6, 1998.  
The veteran did not appeal this decision and the decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  In May 2004, the veteran filed a claim for 
entitlement to an earlier effective date.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality.  Id. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id. 

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and did not allege CUE in the June 2001 rating decision.  
Accordingly, it is a free-standing earlier effective date 
claim and the Board must dismiss the appeal.  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date prior to July 
6, 1998 for service-connected PTSD is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


